Title: To Thomas Jefferson from James Monroe, 4 December 1793
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Decr. 4. 1793.

I find the establishment of the charge against Mr. G: will depend principally upon what you heard Mr. Dallas say. This latter will deny that he ever said any thing like what the certificate states. Jay and King heard it from Hamilton and Knox, these latter from Mifflin and I am told that there is a difference between those Gentlemen and Mifflin, and likewise between him and Dallas as to what they respectively stated. So that the fact will be disproved against them, unless the circumstances they are able to adduce are supported by you. If they procure
 from the President your report to him will not this transfer the business from them to him. I have just heard the above and transmit it for your information.

Jas. Monroe

